Citation Nr: 0307705	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
multiple lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1994 RO decision which in pertinent part 
denied a compensable rating for service-connected multiple 
lipomas.  Subsequently, in July 1995, the RO granted an 
increased rating, to 10 percent, for multiple lipomas.  The 
veteran appeals for a higher rating.  He testified at an 
October 2000 hearing at the RO.  A November 2002 Board 
decision addressed other issues, and the Board thereafter 
undertook additional development of evidence on the claim for 
an increased rating for multiple lipomas.


FINDING OF FACT

The veteran failed to report for scheduled VA examination 
pertaining to his claim for an increased rating for multiple 
lipomas, and he has not provided good cause for his failure 
to report.


CONCLUSION OF LAW

The claim for an increased rating for multiple lipomas must 
be denied due to the veteran's failure to report for 
scheduled VA examinations.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
identified medical records have been obtained.  The veteran 
was scheduled for a VA examination on two different 
occasions, but, without good cause, failed to report for 
either one.  Under the circumstances, the Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The veteran served on active duty in the Army from October 
1972 to February 1975.  His claims file indicates that he has 
been service-connected for multiple lipomas with a 
noncompensable rating since June 1976.  In May 1994, he 
submitted his current claim for an increased rating for the 
condition.  In September 1994, the RO denied a compensable 
rating for the condition, and the veteran appealed seeking a 
compensable rating.  Subsequently, in July 1995, the RO 
granted an increased rating to 10 percent for the condition.  
The veteran continues to seek a higher rating.  He testified 
at a hearing before the RO in October 2000.

In October 2002, the Board ordered additional development of 
the evidence to include provision of a VA skin examination to 
determine the current severity of the veteran's service-
connected multiple lipomas.  In a January 2003 letter to the 
veteran at his address of record in Arkansas, he was told 
that he was being scheduled for a VA examination at the 
Little Rock, Arkansas VA Medical Center, in connection with 
his claim for an increased rating for multiple lipomas; the 
letter told him that, under 38 C.F.R. § 3.655, his claim 
could be denied if he failed to report for the examination 
without good cause.  In April 2003, the VAMC notified the 
Board that the veteran had failed to report for VA 
examinations scheduled for March 18, 2003 and April 1, 2003.  
The file contains no reason for the veteran's failure to 
report for the scheduled VA examinations.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After review of the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim due to his 
failure, without good cause, to report for either the March 
2003 or April 2003 VA examinations.  38 C.F.R. § 3.655.  
Since that time, the veteran has failed to furnish any 
explanation for his absence from the examinations.  The duty 
to assist is not a one-way street, and the veteran has failed 
to cooperate in developing his claim.  38 C.F.R. § 3.159; 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Inasmuch as the veteran, without good cause, failed to report 
for VA examination scheduled in connection with his claim for 
an increased rating for multiple lipomas, the claim must be 
denied.  38 C.F.R. § 3.655.


ORDER

An increased rating for multiple lipomas is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

